    Case 20-12742-ABA            Doc 50       Filed 04/27/21 Entered 04/27/21 14:28:46            Desc Main
                                             Document      Page 1 of 3

  UNITED STATES BANKRUPTCY COURT
  DISTRICT OF NEW JERSEY

  Caption in Compliance with D.N.J. LBR 9004-1(b)

   Terry Tucker                                                            Order Filed on April 27, 2021
   80 W Broad St                                                           by Clerk
   Bridgeton, NJ 08302                                                     U.S. Bankruptcy Court
                                                                           District of New Jersey
   856-453-7440
   TT 8409
   for debtor(s)




                                                               Case No.:        ___________________
                                                                                   20-12742/ABA
  In Re:
   Joyce Marks                                                 Hearing Date: ___________________

                                                               Chapter:         ___________________

                                                               Judge:           ___________________



                                           ORDER AUTHORIZING
                                          SALE OF REAL PROPERTY



                Recommended Local Form:              ☐Followed                    ☐Modified




             The relief set forth on the following pages numbered two (2) and three (3) is
             ORDERED.
DATED: April 27, 2021
Case 20-12742-ABA        Doc 50      Filed 04/27/21 Entered 04/27/21 14:28:46             Desc Main
                                    Document      Page 2 of 3



     After review of the Debtor’s motion for authorization to sell the real property commonly
known as ___________________________________________________,
                   269 Factory Road Cedarville, NJ 08311      New Jersey (the Real
Property).

IT IS hereby ORDERED as follows:

1. The Debtor is authorized to sell the Real Property on the terms and conditions of the contract
of sale pursuant to 11 U.S.C. §§ 363(b) and 1303.

2. The proceeds of sale must be used to satisfy the liens on the real property unless the liens are
otherwise avoided by court order. Until such satisfaction the real property is not free and clear of
liens.

3. ☐In accordance with D.N.J. LBR 6004-5, the Notice of Proposed Private Sale included a
request to pay the real estate broker and/or debtor’s real estate attorney at closing. Therefore the
following professional(s) may be paid at closing.

 Name of professional: Andrea Oswald 6% of sale price

 Amount to be paid:      $17,100

 Services rendered:      Procuring sale of real estate




OR: ☐ Sufficient funds may be held in escrow by the Debtor’s attorney to pay real estate
broker’s commissions and attorney’s fees for the Debtor’s attorneys on further order of this
court.

4. Other closing fees payable by the Debtor may be satisfied from the proceeds of sale and
adjustments to the price as provided for in the contract of sale may be made at closing.




                                                  2
Case 20-12742-ABA        Doc 50    Filed 04/27/21 Entered 04/27/21 14:28:46            Desc Main
                                  Document      Page 3 of 3


5. The amount of $_____________
                      21,150    claimed as exempt may be paid to the Debtor.

6. The ☐ balance of proceeds or the ☐ balance due on the debtor’s Chapter 13 Plan must be
paid to the Chapter 13 Trustee in the Debtor’s case.

7. A copy of the HUD settlement statement must be forwarded to the Chapter 13 Trustee 7 days
after closing.

8. ☐ The debtor must file a modified Chapter 13 Plan not later than 21 days after the date of this
order.

9. Other provisions:




                                                                                          rev.8/1/15




                                                3
